In re Pacific Marine Ins. Co.; applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CW87-0273; Parish of Vermilion, 15th Judicial District Court, Div. “G”, Nos. 85-50006, 85-50009; 15th Judicial District, Div. “A”, No. 85-50008-D; 15th Judicial District Court, Div. “G”, No. 85-50039.
Prior report: La.App., 506 So.2d 566.
Granted. The action in the Court of Appeal is vacated and set aside and the case is remanded to the Court of Appeal for briefing, argument and opinion.